Exhibit 21 SUBSIDIARIES OF COHU, INC. LEGAL ENTITY NAME INCORPORATION Delta Design, Inc. (1) Delaware FRL, Incorporated California Delta Design (Littleton), Inc. Delaware Cohu Foreign Sales Ltd. Barbados (1) Delta Design, Inc. owns the following subsidiaries: Delta Design Luxembourg S.à r.l Luxembourg Delta Design Singapore PTE LTD Singapore Delta Design Philippines LLC Delaware Cohu S.A. Delta Design Europe GmbH Rasco GmbH Germany Rosenheim Automation Systems Corporation California Ismeca Semiconductor Holding SA (2) Switzerland (2) Ismeca Semiconductor Holding SA owns the following subsidiaries: Ismeca Europe Semiconductor SA Switzerland CDF Holding USA Delaware Ismeca USA, Inc. California Cohu Malaysia Sdn. Bhd. Malaysia Ismeca Semiconductor (Suzhou) Co Ltd China
